FILED
                            NOT FOR PUBLICATION                             DEC 10 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JUNE OLIVER,                                     No. 12-35508

              Plaintiff - Appellant,             D.C. No. 6:11-cv-00628-HO

  v.
                                                 MEMORANDUM*
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael R. Hogan, District Judge, Presiding

                     Argued and Submitted November 8, 2013
                                Portland, Oregon

Before: ALARCÓN, M. SMITH, and HURWITZ, Circuit Judges.

       June Oliver appeals from a district court judgment that affirmed the

decision of the Commissioner of Social Security denying her claim for Social



       *
           This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Security disability benefits. We have jurisdiction under 28 U.S.C. § 1291 and

affirm.

                                           I

      Oliver contends that the Administrative Law Judge (ALJ) did not use “work-

related terms” in assessing her residual functional capacity (RFC), thus rendering

the assessment invalid. We disagree. The RFC assessment properly accounts for

the limitations in Oliver’s stamina, memory, and ability to concentrate. See Stubbs-

Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008) (concluding that an RFC

assessment adequately captures limitations in broad functional areas if it is

consistent with limitations evidenced in the medical opinions).

                                          II

      Oliver also contends that the ALJ erred in omitting the limitations assessed

by Dr. Linda Jensen. The ALJ determined at step five of the sequential evaluation

process that Oliver could perform the requirements of a garment sorter or small-

products assembler. Neither occupation requires any of the physical demands or

environmental conditions implicated by Dr. Jensen’s assessment. See Selected

Characteristics of Occupations in the Revised Dictionary of Occupational

Requirements 203, 284 (rev. ed. 1993) (listing the characteristics of garment

sorting and small-products assembly). Any error in failing to address explicitly


                                          2
Dr. Jensen’s findings therefore is harmless. Stout v. Comm’r, Soc. Sec. Admin., 454
F.3d 1050, 1055 (9th Cir. 2006).

                                         III

      Finally, Oliver argues that the record does not support the ALJ’s findings.

This claim has been forfeited, however, because Oliver failed to raise it before the

district court. Greger v. Barnhart, 464 F.3d 968, 973 (9th Cir. 2006).



AFFIRMED.




                                          3